UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6043



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL VERTOIN SAUNDERS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CR-
96-204-DKC)


Submitted:   March 22, 2001                 Decided:   March 30, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Vertoin Saunders, Appellant Pro Se. Stuart A. Berman, As-
sistant United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Vertoin Saunders appeals the district court’s order

denying his motion to reduce his sentence due to his health prob-

lems, which the district court construed as a motion filed under

Fed. R. Crim. P. 35.      We have reviewed the record, the district

court’s opinion, and Saunders’ informal appellate brief.     Because

he failed to challenge on appeal the basis for the district court’s

ruling, Saunders has not preserved any issue for our review.     4th

Cir. R. 34(b).    Accordingly, we affirm on the reasoning of the dis-

trict court.     United States v. Saunders, No. CR-96-204-DKC (D. Md.

filed Dec. 15, 2000; entered Dec. 18, 2000).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            AFFIRMED




                                   2